Citation Nr: 1621396	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-11 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar sprain and thoracolumbar spondylosis.

3.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

4.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

5.  Entitlement to an initial compensable rating for xerosis cutis.

6.  Entitlement to an initial compensable rating for migraine and tension headaches.

7.  Entitlement to service connection for a urinary disorder.



REPRESENTATION

The Veteran represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to increased ratings for xerosis cutis and a headache disorder as well as entitlement to service connection for a urinary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is equipoise as to whether left shoulder impingement syndrome has been manifested by limitation of motion of the left (major) arm to the shoulder level since June 1, 2009.

2.  The preponderance of competent and credible evidence reflects that since June 1, 2009, the lumbar sprain and thoracolumbar spondylosis have not been productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

3.  The evidence is equipoise as to whether the right foot plantar fasciitis has been manifested by pain resulting in moderate foot impairment since June 1, 2009.

4.  The evidence is equipoise as to whether the left foot plantar fasciitis has been manifested by pain resulting in moderate foot impairment since June 1, 2009.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, an initial 20 percent disability rating for left shoulder impingement syndrome since June 1, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5201 (2015).

2.  The service-connected lumbar sprain and thoracolumbar spondylosis do not meet the criteria for an initial disability rating in excess of 10 percent since June 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes 5237-5239 (2015).

3.  Resolving doubt in the Veteran's favor, an initial 10 percent disability rating for right foot plantar fasciitis since June 1, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5284 (2015).

4.  Resolving doubt in the Veteran's favor, an initial 10 percent disability rating for left foot plantar fasciitis since June 1, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5284.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the Veteran in a March 2009 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed him of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.  These claims were readjudicated in a statement of the case issued in March 2011.

Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5203, a 10 percent disability rating is warranted for malunion of the clavicle or scapula of the major arm.  A 10 percent evaluation is also warranted for nonunion of the clavicle or scapula of the major arm without loose movement.  A 20 percent disability rating requires a nonunion of the clavicle or scapula of the major arm with loose movement or dislocation of the clavicle or scapula of the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent rating contemplates limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).

Analysis

In the August 2009 rating decision, the RO granted service connection for left shoulder impingement syndrome and assigned a 10 percent disability rating effective June 1, 2009, under Diagnostic Code 5203.  The April 2009 VA examination report reflects that the Veteran is left-handed.  X-rays taken in conjunction with the VA examination show that the left shoulder was normal.  The examiner did not indicate that there was any dislocation of the left shoulder.  The examination report reveals that there is limitation of motion in the left arm.  In the absence of medical evidence of malunion, nonunion, and dislocation, the Board finds that the disability is more appropriately evaluated under Diagnostic Code 5201 than 5203.

The April 2009 VA examination report shows that forward flexion was to 120 degrees and that abduction was to 110 degrees.  VA treatment records reveal that in September 2009 forward flexion was to 165 degrees and that abduction was to 160 degrees.  In the September 2009 VA treatment record it was also reported that the abduction was to 60 degrees.  A January 2010 VA treatment record indicates that there was only 90 degrees of both forward flexion and abduction.  An April 2010 VA treatment record shows that forward flexion was to 120 degrees and that abduction was to 130 degrees.  A May 2010 VA treatment record shows that forward flexion was to 130 degrees and that abduction was to 120 degrees.  Given that VA treatment records reflect that forward flexion was to 90 degrees in January 2010 and that abduction was possibly 60 degrees in September 2009 and definitely to 90 degrees in January 2010, the evidence is equipoise as to whether left shoulder impingement syndrome has been manifested by limitation of motion to the shoulder level since June 1, 2009.  Given that forward flexion was to 90 degrees in January 2010 and that abduction was no less than 60 degrees in September 2009, the preponderance of competent and credible evidence reflects that since June 1, 2009, left shoulder impingement syndrome has not been manifested by limitation of motion of the midway between the side and shoulder level.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), but finds that a schedular evaluation in excess of 20 percent is not warranted.  The April 2009 VA examination report reflects that painful motion began at 120 degrees of forward flexion and 110 degrees of abduction.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of motion of the left (major) arm - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The April 2009 VA examiner noted that the Veteran has difficulty reaching and did not note any other impairments.  In light of this limited impairment, there is no evidence in the medical records of an exceptional or unusual clinical picture.

Entitlement to an initial rating in excess of 10 percent for lumbar sprain and thoracolumbar spondylosis

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Analysis

In the August 2009 rating decision, the RO granted service connection for lumbar sprain and thoracolumbar spondylosis and assigned a 10 percent disability rating effective June 1, 2009, under Diagnostic Code 5237-5239 (lumbosacral or cervical strain - spondylolisthesis or segmental instability).

The April 2009 VA examination report reflects that the lumbar sprain and thoracolumbar spondylosis were not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.  The VA examination report shows that forward flexion was 80 degrees.  The Veteran had the following range of motion:  forward flexion was to 80 degrees, extension was to 15 degrees, lateral bending was to 15 degrees bilaterally, and rotation was to 30 degrees bilaterally.  The combined range of thoracolumbar motion was 185 degrees.  There was no muscle spasm or tenderness over the lumbar spine.  The gait was normal.  The spine showed normal position of the head and curves.  There was normal symmetry in appearance and motion.  No intertervetebral disc syndrome was present.  X-rays of the lumbar spine did not reveal abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, but finds that a schedular evaluation in excess of 10 percent is not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The April 2009 VA examination report reflects that painful motion began at 80 degrees of forward flexion, 15 degrees of extension, and 15 degrees of lateral bending bilaterally.  There was no painful rotation.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In short, the weight of competent and probative evidence reflects that since June 1, 2009, the lumbar sprain and thoracolumbar spondylosis have not been productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes of intervertebral disc syndrome.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of motion of the thoracolumbar spine - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The April 2009 VA examination report shows that the Veteran had difficulty bending and lifting, but no other impairments were noted.  In light of this limited impairment, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

Entitlement to an initial compensable rating for right foot plantar fasciitis

Entitlement to an initial compensable rating for left foot plantar fasciitis

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5010, synovitis is rated as degenerative arthritis that in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5284.


Analysis

In the August 2009 rating decision, the RO granted service connection for bilateral plantar fasciitis and assigned two zero (noncompensable) disability ratings for both disabilities effective June 1, 2009, under Diagnostic Code 5299-5020.

The April 2009 VA examination report reflects diagnoses of not only bilateral plantar fasciitis but also bilateral pes planus and Morton's neuroma of the left foot. The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998).  In this case, the examiner attributed the pain in the soles to the bilateral plantar fasciitis as opposed to the bilateral pes planus or Morton's neuroma of the left foot.  

The bilateral plantar fasciitis is currently rated under a diagnostic code predicated on limitation of motion.  The Board finds that the bilateral plantar fasciitis is more appropriately rated under Diagnostic Code 5284 because the symptom of the disability is tenderness and because the other foot symptomatology is separately rated under Diagnostic Codes 5276 and 5279.

The April 2009 VA examination report reflects that there was a slight tenderness to the soles bilaterally.  The examiner noted that the tenderness was consistent with plantar fasciitis.  The examiner added that the Veteran requires some shoe inserts, which the Veteran reports does not alleviate his symptoms.  The Veteran reported that he has pain at the bottoms of his feet that occurs daily and lasts six hours at a time.  He added that the pain travels to the back of his legs.  The Veteran described his pain as aching, cramping, and sharp and rated it as nine out of ten in severity.  He indicated that the pain results from prolonged standing or walking as well as even resting.  The Veteran noted that his pain is relieved with pain or medications such as Daypro or Mobic.  He stated that his treatment has been stretching, night socks, shoe inserts, and medication.  The Veteran is competent to report this symptomatology, and the Board finds him credible.  In light of the objective medical evidence showing slight tenderness bilaterally as well as the Veteran's reporting of symptomatology, the evidence is equipoise as to whether the right foot plantar fasciitis has been manifested by pain resulting in moderate foot impairment since June 1, 2009 as well as whether the left foot plantar fasciitis has been manifested by pain resulting in moderate foot impairment since June 1, 2009.  

As to whether the symptomatology is moderately severe in nature, the Board again notes that the examiner only described the tenderness as slight in nature.  The examiner noted that there was no limitation regarding standing or walking.  In determining  whether the severity of the bilateral plantar fasciitis is more than moderate in nature, the Board gives more weight to the objective findings on the VA examination than on the Veteran's reporting of symptomatology.  The weight of competent and probative evidence shows that since June 1, 2009, the bilateral plantar fasciitis has not been manifested by moderately severe impairment in either foot.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015), but finds that a schedular evaluation in excess of 10 percent is not warranted for either foot.  The examiner noted that there was no limitation regarding standing or walking and that tenderness was described as being only slight in nature.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - tenderness to the soles - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.





ORDER

An initial disability rating of 20 percent, but no higher, is granted for left shoulder impingement syndrome effective June 1, 2009, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for lumbar sprain and thoracolumbar spondylosis is denied.

An initial disability rating of 10 percent, but no higher, is granted for right foot plantar fasciitis effective June 1, 2009, subject to governing regulations concerning the payment of monetary benefits.

An initial disability rating of 10 percent, but no higher, is granted for left foot plantar fasciitis effective June 1, 2009, subject to governing regulations concerning the payment of monetary benefits.


REMAND

At the April 2009 VA examination, the Veteran reported that he had itching, shedding, and crusting of the legs.  In his May 2011 VA Form 9, however, he stated that xerosis cutis affects his entire body and not just the legs.  At the April 2009 VA examination, the Veteran reported that he had severe headaches twice a month.  In the May 2011 VA Form 9, he stated that he now has severe headaches four times a month.  The Veteran has alleged a worsening of the xerosis cutis and his headache disorder.  Given the assertion of worsening and the passage of time since the VA examination in April 2009, a new examination or examinations are warranted.

At the April 2009 VA examination, the Veteran reported that he urinates once a day and once a night.  The examiner did not diagnose a urinary disorder.  In his May 2011 VA Form 9, he asserted that he now urinates once every two hours during the day and twice a night.  In light of the assertion of a change in symptomatology, a new examination is necessary to determine whether the Veteran now has a current disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations to address the nature and etiology of the xerosis cutis, tension and migraine headaches, and any urinary disorder.  The claims folder should be provided to the examiner or examiners for review in conjunction with the examination or examinations.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner or examiners should opine as follows:

 (a.)  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to xerosis cutis, tension and migraine headaches.  To the extent possible, the examiner should distinguish between the symptomatology due to the xerosis cutis and the tinea corporis of the chest.

(b.)   For any current urinary disorder, the examiner should opine on whether there is a 50 percent or better probability that the current urinary disorder is related to active service, to include complaints of frequent urination in 2009.  

A complete rationale for any opinion offered must be provided.

2.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


